Davis, P. J., concurring.
I am of opinion that the statute ought to be so construed as to apply to a case where a party resident and domiciled in this state, and without any intention of changing his residence, steps across the state line to pass through the ceremony of marriage, intending to return, and actually returning to this state, and there continuing his residence.
At all events the question is one that has not been settled to the contrary in this state, and the most direct way to bring it before the court of last resort is afforded by an affirmance of the order. I have concluded, therefore, to concur with my brother Westbrook.